United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2700
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Astolfo Romero,                         * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: July 1, 2008
                                Filed: July 7, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Astolfo Romero appeals the 24-month prison sentence the district court1
imposed after he pleaded guilty to four counts of distributing a mixture or substance
containing a detectable amount of cocaine, in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(C). Romero’s counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), questioning the reasonableness of the
sentence.



      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
       Romero pleaded guilty pursuant to a plea agreement in which he waived any
right to appeal his sentence unless it exceeded the statutory maximum or was an illegal
sentence in a way that involved more than misapplication of the Guidelines or
unreasonableness. We now enforce the appeal waiver because the record establishes
Romero knowingly and voluntarily entered into the plea agreement and waiver; the
appeal falls within the scope of the waiver; and no injustice would result from
enforcing it. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en
banc) (discussing enforceability of appeal waiver); United States v. Estrada-Bahena,
201 F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders
case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal beyond the scope of the waiver.
Accordingly, we affirm Romero’s sentence, dismiss the appeal, and grant counsel’s
motion to withdraw.
                       ______________________________




                                          -2-